Citation Nr: 1106566	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-19 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970.  
He died in November 2006.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2007 rating decision in which the RO, inter alia, denied 
service connection for the cause of the Veteran's death.  Later 
that month, the appellant filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in July 2008, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) later that month.

In October 2010, the appellant testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  As reflected on his death certificate, the Veteran died from 
respiratory failure with aspiration and coronary artery disease.

3.  At the time of the Veteran's death in November 2006, service 
connection was in effect only for schizophrenia, paranoid type; a 
100 percent rating had been in effect for this disability since 
May 1997.

4.  Competent medical evidence does not show that cardiovascular-
renal disease was manifest to a compensable degree during the 
one-year period following the Veteran's separation from service, 
and the only competent opinion to address the etiology of the 
Veteran's death does not support the claim.
 
5.  A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In a claim for dependency and indemnity compensation (DIC) 
benefits based on service connection for the cause of a veteran's 
death, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2008 post-rating letter provided notice to 
the appellant regarding what information and evidence was needed 
to substantiate a claim for service connection for the cause of 
the Veteran's death, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter specifically 
informed the appellant of the condition for which the Veteran was 
service-connected at the time of his death, and provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on previously service connected 
conditions, and based on conditions not yet service-connected 
(consistent with Hupp).

After issuance of the May 2008 letter, and opportunity for the 
appellant to respond, the July 2008 SOC reflects readjudication 
of the claim.  Hence, the appellant is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service medical 
records, VA and private medical records, the November 2006 death 
certificate, and a July 2010 VA medical opinion.  Also of record 
and considered in connection with the appeal are the transcript 
of the appellant's October 2010 Board hearing, along with various 
written statements provided by the appellant, and by her 
representative, in her behalf.

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Board notes that the 
Veteran reported in 1995 that he had been receiving Social 
Security disability since approximately December 1992.  The 
Social Security Administration (SSA) decision is not of record.  
As noted below, however, this case turns on the cause(s) and 
circumstances of a motor vehicle accident that occurred in 
January 2006, and which ultimately led to the Veteran's death.  
There has been no argument that the SSA records, or other 
historical records (such as, for example, additional records of 
the Veteran's past participation in substance abuse 
rehabilitation programs), would contain anything pertinent to 
that matter, as to require that additional adjudication resources 
be expended to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as cardiovascular-renal disease (including hypertension), 
which develop to a compensable degree within a prescribed period 
after discharge from service (one year for cardiovascular-renal 
disease), although there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease 
need not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  Service-connected disability will be considered 
as the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-
connected disability casually shared in producing death; rather, 
a causal connection must be shown.  Id.

As reflected on his death certificate, the Veteran died in 
November 2006 from respiratory failure with aspiration and 
coronary artery disease.  At the time of his death, service 
connection was in effect for schizophrenia, paranoid type.  A 
100 disability percent rating had been in effect for this 
disability since May 1997.

The appellant contends that the Veteran's death from respiratory 
failure with aspiration and coronary artery disease is related to 
his service-connected schizophrenia.  She maintains that he was 
struck by a motor vehicle in January 2006 as a result of mental 
instability, depression, psychotropic medication, and/or 
substance abuse related to schizophrenia; that he sustained 
severe brain injuries in the incident; and that his injuries 
eventually led to his death from respiratory failure with 
aspiration and coronary artery disease.

After a full review of the record, including the medical 
evidence, as well as statements by the appellant and those made 
on her behalf, the Board finds that service connection for the 
cause of the Veteran's death is not warranted.

The Veteran's service records are completely negative for any 
findings or diagnoses of chronic cardiovascular disease.  When he 
was examined for service separation in March 1970, his heart and 
vascular system were found to be normal.  His sitting blood 
pressure was recorded as 122/84.

The Veteran was examined for VA compensation purposes in October 
1970, in connection with his original claim for service 
connection for a nervous condition.  On examination of his 
cardiovascular system, it was noted that his PMI (point of 
maximal impulse) was within the MCL (midcostal line) and that he 
had a RSR (regular sinus rhythm), with no murmurs.  His sitting 
blood pressure was 120/70, and a chest x-ray reflected that his 
heart and lungs were within normal limits.  Psychiatric 
examination resulted in a diagnostic assessment of (1) inadequate 
personality, and (2) schizophrenia, latent type, competent, 
secondary to inadequate personality.

In February 1971, the Veteran was hospitalized at the VA Medical 
Center (VAMC) in Lyons, New Jersey with temporary commitment 
papers.  It was noted that physical examination revealed no 
abnormal findings, and that routine laboratory tests were normal.  
Gross psychotic symptoms, present at admission, improved with 
treatment on tranquilizing agents, and he was deemed competent.  
He was discharged from the hospital in June 1971.

VA treatment records from 1973 reflect that the Veteran was 
diagnosed with alcohol addiction and drug dependence (LSD and 
marijuana), in addition to schizophrenia.  He had several 
subsequent hospitalizations for schizophrenia and drug abuse.

On hospital discharge in November 1988, it was noted that the 
Veteran had a long history of drug and alcohol dependence.  He 
reported that he had tried all kinds of drugs, including LSD, 
cocaine, heroin, angel dust, and marijuana, and that he was 
noncompliant with medications.

On VA examination in September 1997, the Veteran reported that he 
had been on many anti-psychotic medications.  He indicated that 
he had ingested alcohol all his life and said that he still 
drank, though only occasionally.  He gave a history of cocaine 
use for five years, from 1987 to 1992, and reported that he 
smoked marijuana until 1989.  In April 1998, the RO found the 
Veteran incompetent to handle disbursement of funds.

VA treatment records from 2001 show that the Veteran was 
compliant with his medications and that he was frequently 
interacting and socializing well, with behavior under control and 
no hallucinations.  He reported being sober from alcohol for 
three years following rehabilitation in 1999.  He also reported 
that he had been sober for more than 10 years from a long history 
of substance abuse, but that he had relapsed by abusing marijuana 
in March 2001.

On VA field examination in January 2005, the Veteran was 
belligerent and threatening.  He reported that his past problems 
with drugs and alcohol no longer existed, but his wife (the 
appellant) disagreed.  His medications were noted to include 
Prolixin, Zoloft, Artane, and vitamins.

In April 2005, a VA physician opined that the Veteran was 
competent to manage his finances.  Based on that and other 
information, the RO, in November 2005, found the Veteran 
competent.

On December 18, 2005, the Veteran was admitted to the Lyons VAMC 
because he was reportedly showing signs of decompensation and had 
not been taking his medications for three to four months.  His 
wife reported that he had been verbally abusive, physically 
aggressive, spending money extravagantly, drinking daily for a 
week, frequently drinking large amounts of alcohol at home, 
driving without a valid license, often while intoxicated, and had 
been disturbing neighbors.  She also reported that he had 
occasionally told her that he had been using cocaine, angel dust, 
and hallucinogenic mushrooms.

On examination, the Veteran was alert and oriented.  He denied 
active hallucinations, and no delusions were elicited.  He also 
denied suicidal or homicidal ideas.  He admitted drinking, but 
denied using marijuana or other substances.  His speech was 
pressured, incoherent, and irrelevant at times.  He stated that 
he had discontinued seroquel because he did not like how it 
affected him.  He reported having DTs (delirium tremens) and 
exhibited present hand tremors.  A urine test was positive for 
benzodiazepine, but negative for opiates, methadone, 
barbiturates, cocaine, and cannabis.

The Veteran's medications were adjusted, and he responded well, 
with no reported side effects.  He asked to be discharged AMA 
(against medical advice).  On examination, he was oriented, with 
no delusions, and no overt signs of psychosis.  He denied active 
hallucinations, as well as suicidal and homicidal ideas.  His 
speech was coherent and relevant, and he had insight into his 
condition.  He was discharged as psychiatrically stable, with 
final diagnoses of schizoaffective disorder, alcohol abuse, and 
substance abuse, and was given a two-week supply of medications.  
Thereafter, he was a no-show for three follow-up appointments.

On January 25, 2006, near midnight, the Veteran, a pedestrian, 
was found lying in the middle of an acceleration lane onto an 
interstate highway.  The associated police report reflects that 
he was struck by a motor vehicle that did not remain at the 
scene.  He was breathing and had a pulse, but had a serious head 
injury.  He also had the distinct odor of an alcoholic beverage 
on his breath.

Inspection of the accident scene by police revealed no 
information or evidence regarding the vehicle that struck the 
Veteran.  The vehicle the Veteran had been driving was found 
approximately 0.3 miles from the accident site.  An open 12-pack 
of beer was found in the vehicle.  Hospital personnel advised the 
investigating officers that the Veteran's blood alcohol 
concentration (at 2:55 a.m.) was 0.014.

The police investigation revealed that the Veteran had walked 
westbound on the eastbound shoulder of the interstate for 
approximately 0.3 miles before being struck.  At the time of the 
accident, he was in the roadway for unknown reasons.  The 
vehicle, which was eastbound, struck him in the roadway and 
continued without stopping.  There were active street lamps 
lighting the roadway the entire length of the acceleration lane, 
and no evidence at the scene to indicate that the vehicle had 
attempted to avoid the Veteran.  Investigators concluded that the 
reasons the vehicle struck the Veteran were unknown, and that it 
was likewise unknown whether any action(s) taken by the Veteran 
led to his being struck.

After the accident, the Veteran was in a persistent vegetative 
state secondary to traumatic brain injury.  He was noted to be 
suffering from chronically and severely ill conditions involving 
several body systems, including the neurological system, the 
cardiovascular system, and the pulmonary system.  He was totally 
bed and chair bound, could not communicate verbally or otherwise, 
was on artificial feeding and hydration, required alternative 
methods of air way and breathing maintenance, and was totally 
dependent for all activities of daily living.  He ultimately died 
in November 2006.

In July 2010, a VA psychologist reviewed the available evidence 
and concluded that it would be speculative to link the Veteran's 
alcohol abuse or death to service-connected schizophrenia.  The 
examiner explained that schizophrenia is a pervasive illness that 
has many aspects of impairment, both social and occupational, and 
that schizophrenia is associated with alcohol dependency in many 
cases.  In the Veteran's case, however, there was no indication, 
such as a suicide note or clear articulation from the Veteran 
that he intended to engage in self-injurious behavior.  Nor was 
it established a priori that his alcoholism was secondary to 
schizophrenia.  The examiner opined that there were an infinite 
number of reasons as to why the Veteran may have been in the road 
at the time of the accident in January 2006, and why he was 
struck by a car, and while schizophrenia and a reaction to 
schizophrenic hallucinations and delusions is one possible 
explanation, there were an infinite number of alternative 
explanations.  The examiner stated, in part:

[U]nless one is confronted with a specific 
suicide note stating that the veteran was 
using alcohol specifically to combat his 
symptoms, and unless one is also 
confronted with a suicide note that 
specifically stated that the veteran was 
planning to harm himself, one must resort 
to speculation in order to determine the 
course of events that led to the veteran 
being struck by the car and ultimately 
succumbing to his injuries.  Therefore, 
this examiner is unable to form any nexus 
between this veteran's diagnosed 
schizophrenia, paranoid type, and this 
veteran's use of alcohol.  In addition, 
this examiner is unable to form any type 
of nexus between this veteran's ultimate 
demise, having been struck by a car, and 
his paranoid schizophrenia.  There does 
not appear to be any obvious connection 
between the 2.

None of the above-cited medical evidence shows that 
cardiovascular-renal disease was manifest to a compensable degree 
during the one-year period following the Veteran's separation 
from service.  Nor does the medical evidence support a finding of 
a medical relationship between the Veteran's military service and 
the respiratory failure with aspiration and coronary artery 
disease that led to his death.  The only medical opinion of 
record to address the question of nexus is the one obtained from 
the VA psychologist, who has opined-following a thorough review 
of all pertinent evidence of record-that it would be speculative 
to link the Veteran's alcohol abuse or death to service-connected 
schizophrenia.  Thus, the only competent medical nexus opinion 
does not support the claim, and neither the appellant nor her 
representative has presented or identified any contrary, 
supportive medical opinion.

In addition to the medical and other objective evidence, the 
Board has considered the assertions advanced by the appellant, as 
well as those by her representative, on her behalf, in connection 
with the claim.  However, to the extent that these assertions are 
being offered to establish that there existed a relationship 
between the Veteran's death and either service or a service-
connected disability, such evidence must fail.  Medical matters 
of diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As laypersons without appropriate medical training 
and expertise, neither the appellant nor her representative is 
competent to persuasively establish the required elements of the 
appellant's claim on the basis of assertions, alone.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
The lay assertions in this regard simply have no probative value.

As a final point, the Board notes that a recent amendment to the 
law allows for presumptive service connection for ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease, 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina) for all veterans who served in Vietnam during the Vietnam 
era (the period beginning on January 9, 1962, and ending on May 
7, 1975), or who were otherwise exposed to an herbicide agent (to 
include Agent Orange) during service.  See 38 U.S.C.A. § 1116(f), 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e), and 75 Fed. Reg. 53,202-
53,216 (August 31, 2010).  In this case, however, the Veteran's 
DD Form 214 clearly shows that he did not have any foreign and/or 
sea service.  Accordingly, and because there is no suggestion 
that he was otherwise exposed to herbicides during his period of 
active military duty, the amendment has no application.

Under these circumstances, the Board must conclude that the 
record does not support a finding that a disability of service 
origin caused or contributed substantially or materially to the 
Veteran's death, and that, therefore, the claim for service 
connection for the cause of the Veteran's death must be denied.  
In reaching the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


